Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. The applicant claims that sects. 00113-00114 includes features that are not taught by the prior art. He specifies that the features are part of figure 8; however, each of the cited locations indicate that the features “can or may be used in system 800 or that the system 800 may include features of his invention”. Therefore, in its broadest reasonable interpretation, the system also may not include such features and therefore is considered a generic computing system that does not specify the applicant’s invention. The “can feature” also supports a similar conclusion. Therefore, again figure 8 is considered to represent only features that are old in the art and not a brief description of the claimed invention.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193